Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS JULY 27, 2010 Management’s Discussion and Analysis (MD&A) (July 27, 2010) This discussion and analysis should be read in conjunction with the unaudited Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) as at and for the three and six month periods ended June 30, 2010 and 2009, the December 31, 2009 MD&A and audited Consolidated Financial Statements and the MD&A and unaudited Interim Consolidated Financial Statements as at and for the three month periods ended March 31, 2010 and 2009.The Company’s Consolidated Financial Statements and the financial data included in the MD&A have been prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP). All comparisons are between the quarters ended June 30, 2010 and June 30, 2009, unless stated otherwise.All amounts are in Canadian dollars unless otherwise indicated. Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’. Second Quarter Results Summary · Cash provided by operating activities during the quarter was $903 million compared to $1.1 billion a year ago and $1.2 billion in the previous quarter. · Net income was $603 million compared to $63 million a year earlier and $228 million in the first quarter.Net income in the previous year was affected by mark-to-market losses on derivatives. · Production averaged 411,000 boe/d, down from 424,000 boe/d in the second quarter of 2009 as a result of non-core asset sales.Underlying production (from continuing operations) averaged 387,000 boe/d, up 2% over last year. · Talisman has continued to strengthen its balance sheet.Long-term debt net of cash and cash equivalents at quarter end was $1.3 billion, down from $2.1 billion at December 31, 2009. · The Company has closed the sale of $1.5 billion of non-core assets in North America as of mid-July,($1.3 billion during the quarter) and is on track for $1.9 billion in sales this year, as previously announced. · Production from the Pennsylvania Marcellus shale playexceeded 190 mmcf/dduring July. · Talisman successfully completedan appraisal well in the Grevling discovery in Norway. · The Company was awarded three new exploration blocks in Colombia. Talisman also drilled a successful stratigraphic test (the Guairuro-1 well) and tested the recent Chiriguaro discovery. 1 Highlights Three months ended Six months ended June 30, Financial (millions of C$ unless otherwise stated) Income (loss) from continuing operations ) ) Income from discontinued operations Net income 63 C$ per common share Net income– Basic – Diluted Income (loss) from continuing operations – Basic ) ) –Diluted ) ) Production (daily average) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Continuing operations (mboe/d) Discontinued operations (mboe/d) 24 45 27 47 Total mboe/d (6 mcf 1 boe) During the second quarter of 2010, income from continuing operations increased as a result of increased commodity prices and a gain on held-for-trading financial instruments compared to a loss in 2009. Higher volumes from continuing operations were driven by increased natural gas production in Scandinavia and Southeast Asia, but were partially offset by a high level of maintenance activity in the UK. Daily Average Production, Before Royalties Three months ended Six months ended June 30, 2010 vs 2009 (%) 2010 vs 2009 (%) Continuing operations Oil and liquids (bbls/d) North America (4
